Citation Nr: 1331155	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  09-29 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress disorder (PTSD) from June 19, 2006?

2.  Whether an evaluation in excess of 70 percent is warranted for PTSD from June 19, 2006.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

A review of the documents in the Veteran's Virtual VA electronic claims file reveals no additional documents pertinent to the current appeal. 

The issues of entitlement to service connection for a skin rash and for Barrett's esophagus were raised by the Veteran in a January 2011 correspondence, but have not been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over them, and they are referred to the agency of original jurisdiction for appropriate action.  

The issues of whether an evaluation in excess of 70 percent is warranted for PTSD from June 19, 2006, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since June 19, 2006, the Veteran's PTSD has manifested by severe symptoms causing occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

Since June 19, 2006, the Veteran's PTSD has met the criteria for a 70 percent evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the Board's favorable disposition of the claim decided herein, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.

Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The United States Court of Appeals for Veterans Claims also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-27.  

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2012).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, psychiatric impairment from PTSD is rated under the General Rating Formula for Mental Disorders.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A Global Assessment of Functioning rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A Veteran's assigned global assessment of functioning score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the global assessment of functioning score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the global assessment of functioning score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  A global assessment of functioning score between 41 and 50 indicates that a veteran has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130.  A score of 51-60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).

Analysis

The Veteran contends that his PTSD warrants an initial rating higher than its currently assigned evaluation of 50 percent.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

At his August 2012 Board hearing, the Veteran stated that he experiences flashbacks and great difficulty sleeping.  He also stated that he has been frequently suspended from his job as a tractor trailer driver, including at least once in each of the previous five months, due to his "character and anger."  He stated that he drinks alcohol and has suicidal thoughts every day.  The Veteran's wife testified regarding the appellant's anger, violence, and isolation, and described how his illness has caused a great strain on his relationship with his grandchildren and his sister.

The Veteran has submitted numerous written statements describing his experiences working in a mortuary in Vietnam and how these memories continue to haunt him through flashbacks and nightmares.  In August 2008, he wrote that in the last ten months he had become significantly worse and was suicidal, for which "plans are in place."  He has described the shouting matches he gets into with his supervisor at work, and wrote that he has been frequently suspended, but has only not been fired because he is unionized.  He has described problems with "repeating the same procedures, to the point of distraction," such as stopping his truck to check the latches or returning home to check the door locks.  He has also described his extreme mood swings, problems with his wife, and difficulty sleeping.

His wife has also submitted two statements describing the Veteran's problems with anger, depression, violent outbursts, isolation, sleeplessness, ritualistic behavior, and alcohol use.  She wrote that the Veteran had been fired from his job of 13 years as a mortician due to his temper and angry outbursts.  She has stated that she is concerned for his safety while driving for his current job because of his "bad temper."  She discussed the tremendous strain his temper has placed on their relationship and his relationship with their children.

A friend of the Veteran submitted a statement in September 2008 stating that the Veteran "isolates himself on his back deck for 4 to 5 hours every night and drinks."  He wrote that the Veteran had a lot of problems with his supervisor, had extreme road rage, and "pull[ed] his truck over at least once a day due to flash backs."  He also wrote that the Veteran had told him that he had a suicide plan in place.

In January 2011, one of the Veteran's former supervisors submitted a statement describing the appellant's "inability to control his anger," which has included yelling at other employees and throwing equipment and freight.  He wrote that at least two of their customers will not allow the Veteran back onto their property.

In a July 2006 private mental health evaluation, the Veteran reported having difficulty sleeping, nightmares, intrusive thoughts, avoidant behavior, hypervigilance, lack of interest in activities, and sense of a foreshortened future.  The Veteran reported having few friends and being worried about his ability to function satisfactorily at work.  The psychologist found that the Veteran experienced both anxiety and depressive moods and that his interpersonal skills had significantly deteriorated.  The Veteran was diagnosed with PTSD, chronic with delayed onset.  He was assigned a global assessment of functioning score of 47. 

In September 2007, the Veteran was afforded a VA psychiatric examination.  He reported having nightmares and flashbacks and drinking heavily to help put past memories out of his mind.  He reported feeling uncomfortable around other people and having once been fired from a job due to fighting with his supervisor.  The examiner reported that the Veteran appeared well groomed, dysphoric, tearful, and with normal speech.  He used linear thought processes, and had fair insight and judgment.  He diagnosed the Veteran with chronic PTSD and assigned a global assessment of functioning score of 51.

The Veteran's VA treatment records show that he began receiving psychiatric treatment from VA in January 2008.  Throughout his psychiatric evaluations and treatment, the Veteran repeatedly discussed having problems with anger, irritability, intrusive thoughts, nightmares, hypervigilance, and sleeplessness.  In January 2008, the Veteran was noted to have suicidal thoughts/ideation.  In January 2010, the Veteran reported having daily thoughts of suicide and indicated that he could do this using his truck, and in February 2010 the Veteran reported passive suicidal ideation with no plan.  

In September 2010, a social worker noted that the Veteran had a vague plan for suicide by crashing a car.  In a September 2012 evaluation, the Veteran reported being in fear of losing his job due to anger issues and screaming at his boss, and was having persistent PTSD symptoms and sleeping only two to four hours per night.  The Veteran was diagnosed with alcohol abuse and PTSD.  At no time within the Veteran's VA treatment records has he been found to have hallucinations or delusions or to be other than appropriately groomed with normal speech and psychomotor activity.

The Veteran's former private therapist submitted a June 2010 letter describing the appellant's emotional withdrawal from his family, and a December 2010 letter stating that he has anger and withdrawal issues, emotional isolation, and suicidal thoughts.

Based on this evidence, the Board finds that the Veteran's overall level of impairment due to PTSD is most consistent with a 70 percent disability rating since June 19, 2006.  In assigning this rating, the Board finds that though not all of the rating criteria for 70 percent are satisfied, the United States Court of Appeals for Veterans Claims has held in Mauerhan v. Principi, 16 Vet App 436 (2002) that to grant an increased rating for a psychiatric disorder it was not necessary to show all of the listed deficiencies.  The evidence of record reflects occupational and social impairment with deficiencies in most areas.  The Veteran has severe problems with work and family relations, significant difficulty establishing and maintaining effective relationships, extreme irritability leading to occasional violent outbursts or inappropriate behavior, and suicidal ideation.  The assignment of a 70 percent rating is also consistent with the Veteran's global assessment of functioning scores of 47 and 51, which indicate moderate to serious impairment in social, occupational or school functioning.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board grants an initial 70 percent evaluation for PTSD since June 19, 2006. 

The appellant's entitlement to an evaluation in excess of 70 percent for PTSD is the subject of the remand below.



ORDER

Entitlement to a 70 percent evaluation for PTSD from June 19, 2006 is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The issues of entitlement to an evaluation in excess of 70 percent for PTSD since June 19, 2006, and a total disability evaluation based on individual unemployability due to service connected disorders, are remanded for further development.  

The Veteran has indicated in several written statements and at his August 2012 Board hearing that his PTSD has become worse since his September 2007 VA examination.  In January and February 2011, the appellant and his representative submitted statements indicating that the Veteran has been unable to work due to his PTSD and should be entitled to a total disability evaluation based on individual unemployability.  The Veteran submitted a statement in May 2011 stating that he had been laid off and had not worked since April 2011.  At his August 2012 Board hearing, the Veteran stated that he was still employed as a tractor trailer driver, but had been frequently suspended due to behavioral problems and had taken time off under the Family Medical Leave Act.

As the Veteran alleges more serious symptoms than those reflected in his September 2007 examination and has demonstrated interference with employment, a new VA examination is necessary to determine the appellant's current level of disability.  As the Veteran has also contended that he is unemployable due to PTSD, the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is raised by the record and the degree to which PTSD affects his ability to obtain and maintain substantially gainful employment must also be evaluated.

When a total disability evaluation based on individual unemployability for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the total disability evaluation based on individual unemployability claim is included in the Veteran's appeal, and a remand for development of the issue is appropriate.  Id.

Additionally, the record indicates that the Veteran receives psychiatric treatment from the VA Hudson Valley Health Care System, the Franklin Delano Roosevelt Campus of the VA Hudson Valley Health Care System, and their affiliated facilities, including the New City Community Clinic.  The record currently includes VA treatment records dating up to February 2010 and some VA treatment records submitted by the Veteran dated from November 2009 to August 2012.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO/AMC should therefore obtain from these VA facilities any outstanding records of psychiatric care and/or treatment of the Veteran since February 2010.

Finally, the Veteran's VA treatment records indicate that he received private mental health counseling/therapy prior to beginning psychiatric treatment through VA, and at his August 2012 Board hearing he reported having been treated by two private mental health professionals.  As those medical treatment records are not of record, the Veteran should be asked to identify and provide authorization for any mental health treatment received, and all relevant medical records should be requested and associated with the claims file.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  After first adjudicating the referred claims of entitlement to service connection for a skin rash and Barrett's esophagus, the RO/AMC must develop and adjudicate the issue of entitlement to a total disability rating based on individual unemployability.  In so doing, the RO/AMC must notify the Veteran of VA's duties to notify and assist him in the development of that claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

2.  Obtain all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran from the VA Hudson Valley Health Care System, the Franklin Delano Roosevelt Campus of the VA Hudson Valley Health Care System, and their affiliated facilities since February 2010.  All records received should be associated with the claims file.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  Ask the Veteran to provide authorization forms for all private mental health care providers, to specifically include the community psychologist he was treated by prior to January 2008.  He should also be asked to identify any other pertinent mental health treatment.  After securing any necessary releases, the RO/AMC should request any relevant records identified that are not duplicates of those already contained in the claims file and associate them with the claims file.  If the RO/AMC cannot locate any requested records, it must specifically document the attempts that were made to locate them.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  If he so desires, the appellant may also obtain and submit these records.

4.  After the above records have been associated with the claims file, the RO/AMC must conduct a social and industrial survey to assess the Veteran's employment history and day-to-day functioning, as well as to assess the impact of each service-connected disorder.  The social worker who conducts this survey must opine whether it is at least as likely as not (i.e., is there at least a 50/50 chance) that the Veteran's service-connected PTSD prevents all forms of substantially gainful employment that are consistent with his education and occupational experience.  The social worker must note that the appellant has occupational experience in funeral services and as a truck driver.  The appellant's age may not be considered.  A complete rationale must be provided for any opinion offered.  If the question cannot be answered without resorting to pure speculation, the social worker must provide a complete explanation as to why that is so.  A written copy of the report should be inserted into the claims file.

5.  After the above steps have been completed to the extent possible, the RO/AMC should make arrangements for the Veteran to undergo VA psychiatric examination to determine the current severity of his PTSD and whether or not he is prevented from securing and maintaining substantially gainful employment due to PTSD.  The claims folder, access to Virtual VA, and a copy of this remand must be provided to and reviewed by the examiner as part of the examination.  All indicated studies must be performed, and all findings should be reported in detail.  

In accordance with the latest worksheet used to evaluate PTSD, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any PTSD symptomatology.  The examiner must address the impact of PTSD alone on the Veteran's ability to obtain and maintain substantially gainful employment.  Consideration must be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  The examiner should consider the findings of the VA social and industrial survey as well as statements pertinent to the Veteran's employability status.  This includes his written statements and August 2012 Board hearing testimony, in which he stated that he has been frequently suspended or absent from his employment due to behavioral problems and inability to handle the stress of working.  The examiner should also specifically comment on whether the Veteran is in persistent danger of hurting himself or others.

The examiner is advised that "substantially gainful" employment means work that is more than marginal and permits an individual to earn a "living wage" consistent with education and occupational experience.

The examiner must offer complete reasons and bases for any opinions that are expressed and cite the appropriate evidence to support his/her conclusions. 

6.  The Veteran is to be notified that it is his responsibility to report for all examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).

7.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the remanded issues.  All applicable laws and regulations should be considered. If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


